689 So.2d 1232 (1997)
David Mueller ELAM, Appellant,
v.
STATE of Florida, et al., Appellees.
No. 95-3035.
District Court of Appeal of Florida, Fifth District.
March 14, 1997.
Jerrel E. Phillips, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee, State of Florida. Randell H. Rowe, III, Assistant County Attorney, Deland, for Appellee, County of Volusia.
THOMPSON, Judge.
David Mueller Elam appeals an order of the trial court denying him appointment of *1233 counsel and payment of expenses allegedly necessary to prepare for submission of a motion for post-conviction relief.
Neither the due process clause nor the equal protection clause requires appointment of counsel for preparation of motions for post-conviction relief by indigent prisoners. Ross v. Moffitt, 417 U.S. 600, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974). Also, indigent prisoners, who are not entitled to free records disclosure under Chapter 119, Florida Statutes, are not thereby denied any constitutional rights. Roesch v. State, 633 So.2d 1 (Fla.1993). Further, Elam has provided no case law holding that the state must provide counsel and expenses to indigent prisoners not under the sentence of death because it provides the same to indigent prisoners who are under sentence of death.
AFFIRMED.
DAUKSCH and GRIFFIN, JJ., concur.